                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

            v.                                  NO. 3:18-CR-00123

JOHN DAVID GOLOM,                               (JUDGE CAPUTO)
      Defendant.

                                     ORDER
      NOW, this 13th day of May, 2019, IT IS HEREBY ORDERED that the Motion to
Dismiss filed by Defendant John Golom (Doc. 42) is GRANTED. The Indictment (Doc. 1)
is DISMISSED without prejudice.


                                               /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
